812 F.2d 1406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald G. CROSSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-3121.
United States Court of Appeals, Sixth Circuit.
Jan. 6, 1987.

Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Donald G. Crosson (Crosson) appealed from a final order of the district court affirming the Secretary's denial of social security disability benefits.


2
Crosson filed an application for disability benefits on March 8, 1983, alleging that he had become disabled in August of 1982 as a result of rheumatoid arthritis and bladder cancer.  After his application was denied both initially and upon reconsideration, Crosson requested a de novo hearing before an administrative law judge.  The administrative law judge issued a decision denying benefits and the Appeals Council refused to grant review.


3
Crosson thereafter filed this action in federal district court, arguing that the Secretary's decision was not supported by substantial evidence.  The district court affirmed the Secretary's decision and this timely appeal followed.


4
Upon consideration of the briefs of counsel together with the record herein, oral argument having been waived, the judgment of the district court is hereby AFFIRMED for the reasons articulated in the district court's opinion.